ENERGY CONVERSION DEVICES, INC.

 

“Portions of Exhibit B to this agreement have been omitted from this filing
pursuant to a confidential treatment request under Rule 24b-2 under the
Securities Exchange Act of 1934.”

 

REVISED SEPARATION AGREEMENT AND COMPLETE RELEASE OF LIABILITY

 

1.

PARTIES:

The undersigned, Sanjeev Kumar (“KUMAR”), and Energy Conversion Devices, Inc.,
ECDOvonic Materials, United Solar Ovonic LLC and Ovonic Battery Company and its
subsidiaries, divisions, affiliates and joint ventures (collectively referred to
as “ECD”), have mutually agreed to terminate their employment relationship in a
friendly and amicable manner and to further provide KUMAR with assistance during
this period of transition. KUMAR’s termination of employment, as of the date
specified in Paragraph 2, below, will constitute a “separation from service”
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).

2.

CONSIDERATION:

ECD will provide the following benefits as a result of the voluntary resignation
of KUMAR's employment, effective Sunday, August 31, 2008. KUMAR’s last day of
work will be Friday, August 29, 2008. KUMAR will receive all pay and benefits
through August 31, 2008. If this Agreement is signed within the 21-day review
period but prior to August 31, 2008, the Agreement will have to be resigned by
KUMAR on or after August 31, 2008 in order to receive the benefits of this
Agreement.

 

A.

SEPARATION PAY:

Upon signingof this Revised Agreement, and after the seven (7) day revocation
period has expired, KUMAR shall receive Fifty-Two (52) Weeks’ base pay
($300,000.00) for the period September 1, 2008 to August 31, 2009. Severance,
including any retroactive payment back to August 31, 2008, will begin to be paid
in the first full payroll period following expiration of the seven (7) day
revocation period. ECD will deduct from the separation pay payments: (1) all
amounts owed to ECD by the employee; (2) all taxes to be withheld according to
applicable federal, state and local laws; (3) garnishments; (4) all support
orders; (5) all tax liens; (6) health and dental insurance co-pays; and (7) any
other court order directing deduction from an employee’s paycheck. There will be
no lump sum payment. Since employment is terminated, there will be no additional
accrual of vacation, sick and/or holiday pay during the severance period.
Severance payments shall not be considered wages under the terms of the ECD
401-K Plan.

 

Initial Here: ___

1



ENERGY CONVERSION DEVICES, INC.

 

 

 

B.

MEDICAL & DENTAL INSURANCE:

If KUMAR, at the time of separation, was not a participant in ECD’s group
medical or dental plan, KUMAR will not be eligible for COBRA coverage under
these programs.

If KUMAR is a participant in ECD’s group medical or dental plan prior to the
time of separation, then KUMAR’S regular group medical or dental insurancewill
remain in effect through August 31, 2008. In accordance with federal law
(COBRA), KUMAR may, however, elect to continue to participate in the group
medical and dental plans of ECD generally until eighteen (18) months from the
date of termination, or under COBRA rules, until KUMAR is covered under another
group insurance plan, whichever occurs first. A more detailed COBRA notice will
be provided to KUMAR in a separate COBRA notification.

In addition, upon signing this Revised Separation Agreement and upon receipt by
ECD of KUMAR’s COBRA election, ECD will continue to pay the Employer’s
pre-termination portion of the COBRA premium for medical and dental insurance
for the period of severance or until the end of the month in which severance is
discontinued, unless KUMAR obtains other medical or dental group insurance under
COBRA rules. KUMAR’s contribution to the COBRA premium will be deducted from the
severance payments. In order to receive this benefit, KUMAR must elect COBRA
coverage in a timely manner. ECD will pay for its portion of the COBRA cost
after a COBRA election is made by KUMAR and after seven (7) calendar days have
elapsed since the signing of this Revised Agreement. After the period of
severance, KUMAR will be responsible for entire COBRA premium.

 

C.

TERMINATION OF OTHER EMPLOYEE BENEFITS:

Except as provided herein, all other benefits, including but not limited to,
company-paid life insurance, supplemental life insurance, dependent life
insurance, company-paid accidental death and dismemberment insurance, short-term
and long-term disability plans, vacation accrual, etc., cease on KUMAR’s
termination date. The supplemental life insurance benefit is subject to
conversion rights. These policies may be converted to individual policies.
Conversion forms will be sent to KUMAR’s home by the insurance carrier if KUMAR
meets the eligibility requirements. Severance pay is not considered
“compensation” for purposes of determining benefits under any other benefit plan
maintained by ECD.

 

Initial Here: ___

1



ENERGY CONVERSION DEVICES, INC.

 

 

 

D.

ANNUAL INCENTIVE PLAN:

KUMAR will receive his 2008 Annual Incentive Plan (“AIP”) award for the
performance period ending June 30, 2008 in the amount of $225,000.00 at the same
time as other Plan participants, but no later than September 20, 2008. In
addition, KUMAR will be eligible to receive his 2009 AIP (12 month basis) and
2010 AIP (2 month basis) in the total amount of $175,000.00 payable when bonuses
are paid in 2009 to the other participants, but no later than September 30,
2009.

 

E.

LONG TERM INCENTIVE PLAN:

KUMAR shall not be entitled to receive any further awards under any long-term
incentive plan, but shall, in lieu thereof, be entitled to the accelerated
equity vesting of his existing awards as described below.

 

F.

ACCELERATED VESTING:

KUMAR has 6,000 unvested stock options and 5,000 unvested shares of restricted
stock, together with 9,000 vested stock options. KUMAR also holds 1,000 shares
of unrestricted stock. As additional consideration: (1) the termination date of
the vested and unvested stock options and unvested shares of restricted stock
will be extended to August 31, 2009, (provided that in no event shall the term
of the stock option be extended later than the earlier of the latest date upon
which the stock option could have expired by its original terms under any
circumstances or the 10th anniversary of the original date of the grant of the
stock option), and (2) the unvested stock options and unvested shares of
restricted stock will fully vest on the earlier of February 28, 2009 or KUMAR’s
death, in each case, subject to the terms of the ECD 2000 Non-Qualified Stock
Option Plan and the 2006 Stock Incentive Plan. There shall be no restriction on
KUMAR’s ability or right to sell his 1,000 unrestricted shares or his right to
exercise and sell his vested stock options.

 

G.

PAYMENT IN LIEU OF CERTAIN EMPLOYEE BENEFITS:

Because KUMAR may not participate in certain employee benefit plans following
termination of employment on August 31, 2008 for the reason that he will not
meet plan eligibility requirements, the following additional payments will be
made in lieu certain employee benefits:

 

•

401-K: ECD will pay to KUMAR $9,016.67, minus normal payroll deductions which is
the amount contributed by ECD for the last plan year.

 

Initial Here: ___

2



ENERGY CONVERSION DEVICES, INC.

 

 

•

Basic Life Insurance and Provident AD&D Insurance: ECD will pay to KUMAR the
amount of $1,368.00, minus normal payroll deductions, which is equal to the
annual premium previously paid by ECD for the loss of the insurance coverage.

 

•

FSA Flexible Spending Account: Since there is no payment made by ECD to the
Flexible Spending Account (“FSA”),ECD will payKUMAR $1,300.00, minus normal
payroll deductions, to make up for the loss of the pre-tax benefit to KUMAR,
minus the unpaid contributions owed to the FSA by KUMAR for the calendar year
2008 as of August 31, 2008.

 

H.

UNEMPLOYMENT COMPENSATION:

ECD will not contest a claim for unemployment compensation by KUMAR after the
period of severance, providing KUMAR is making good faith efforts to secure new
employment. This does not guarantee benefits since a determination of benefit
eligibility can only be made by the State’s Unemployment Insurance Agency.

 

I.

OUTPLACEMENT ASSISTANCE:

ECD will provide KUMAR with outplacement services with the firm and program to
be determined by ECD. Outplacement services will not be provided later than
December 31 of the second year after termination.

 

J.

VACATION ACCRUAL:

KUMAR will be paid accrued but unused vacation hours as of August 31, 2008 in
the first payroll period following termination of employment. As of July 18,
2008, the balance of accrued vacation hours is 96.

 

K.

RE-EMPLOYMENT:

Should KUMAR become re-employed by ECD or one of its divisions, subsidiaries,
affiliates or joint ventures during the period of severance at a base pay less
than he received at ECD prior to his separation, ECD will make up the difference
in base pay for the remaining period of severance. The Parties agree that this
provision does not in any way obligate the re-employment of KUMAR at any time in
the future.

3.

LIMITATION OF SEPARATION PAY:

The separation pay provided to KUMAR as part of this Revised Agreement shall be
reduced (i) by the amount for the period of notice if required to be given

 

Initial Here: ___

3



ENERGY CONVERSION DEVICES, INC.

 

 

pursuant to local, state or federal law such as the Worker Adjustment and
Retraining Notification Act (“WARN”) subject to a minimum payment of Four (4)
Weeks’ pay; (ii) by the amount received if KUMAR receives administrative leave
pay subject to a minimum payment of Four (4) Weeks’ pay; or (iii) should KUMAR
apply for and receive short-term or long-term disability benefits, social
security disability benefits, unemployment compensation or workers’ compensation
benefits allocated to the period in which severance was paid subject to a
minimum payment of Four (4) Weeks’ pay. If KUMAR has already received the
benefits of this Revised Agreement, KUMAR will be required to repay the amount
of overpayment to ECD. If the amount is not repaid, ECD will have a lien on any
benefits granted should the benefits be received after this time period but
apply to this time period. In addition, the benefits of this Revised Agreement
will cease should KUMAR violate the provisions of this Revised Agreement.

4.

DEDUCTION FROM SEVERANCE:

KUMAR understands and voluntarily agrees that the severance payment set forth in
Paragraph 2(A) will be reduced by any of the following amounts owed by KUMAR to
ECD on KUMAR’s effective date of termination: (i) any unused travel advances or
other amounts owed by KUMAR to ECD; (ii) any amounts paid pursuant to an advance
of vacation; and (iii) any other amounts which KUMAR may owe to ECD at the time
of termination.

5.

RELEASE OF CLAIMS:

In consideration of the terms set forth in this Revised Agreement, KUMAR agrees
to release ECD and all of its subsidiaries, divisions, affiliates, joint
ventures, shareholders, officers, directors, employees, insurers and agents of
ALL* liability in connection with KUMAR’s employment or separation, including,
but not limited to, any and all claims under federal or state laws for
discrimination or wrongful discharge, including the Age Discrimination in
Employment Act, (“ADEA”), and the Worker Adjustment and Retraining Notification
Act (“WARN”) (even if the WARN Act is triggered following KUMAR’s termination).
KUMAR waives all rights to file a complaint under the ECD Mandatory Complaint
Procedure.

6.

NO RETURN TO WORK:

KUMAR acknowledges that KUMAR’s employment with ECD has ended and that as a
result of receipt of severance, KUMAR does not have recall or rehire

_________________________

 

*

A representative listing of potential laws governing the employment relationship
which are being released by the employee is attached as Exhibit "A." This is not
intended to be an exhaustive list, but rather the types of claims and the extent
to which they are being released.

 

 

Initial Here: ___

4



ENERGY CONVERSION DEVICES, INC.

 

 

rights, nor any expectations of recall or rehire, by ECD or any of its
subsidiaries, divisions, affiliates or joint ventures.

7.

RETURN OF COMPANY PROPERTY:

KUMAR will immediately return to ECD any ECD property in KUMAR’s possession,
together withall documents, reports, files, memoranda, records, keys,
identification cards, computer access codes, software, file passwords, or any
other physical or personal property which KUMAR received or prepared or helped
to prepare in connection with KUMAR’s employment and which KUMAR has in KUMAR’s
possession. KUMAR represents that KUMAR has not retained and will not retain any
copies, duplicates, reproductions or excerpts thereof.

8.

CONFIDENTIAL AND PROPRIETARY INFORMATION:

KUMAR acknowledges that during the course of KUMAR’s employment, KUMAR has been
entrusted with certain business, financial, technical, personnel and other
proprietary information and materials that are the property of ECD. KUMAR agrees
not to communicate or disclose to any third party or use for KUMAR’s own
account, without written consent of ECD, any of the aforementioned information
or material, except as required by law, unless and until such information or
material becomes generally available to the public through sources other than
KUMAR. KUMAR will return to ECD the originals and all copies of any business
records of ECD which are or were subject to KUMAR’s custody or control,
regardless of the sources from which such records were obtained. KUMAR will
certify that to the best of his knowledge and belief, and after diligent search
and inquiry, KUMAR has done so. In addition, all business equipment shall be
returned unless specifically agreed in writing otherwise by ECD.

9.

NON-DISPARAGEMENT:

KUMAR will not disparage, discredit or otherwise treat in any detrimental
manner, ECD or any of its divisions, subsidiaries, affiliates, joint ventures,
officers, directors and employees. ECD agrees that in official communication to
the public that it will not disparage KUMAR.

10.

NON-SOLICITATION:

KUMAR agrees that for a period of Twelve (12) Months following employment
termination, KUMAR will not, directly or indirectly, on behalf of himself or any
other person or entity, without the prior written approval of ECD, directly or
indirectly (i) induce any person or entity to leave his or her employment with
ECD, terminate an independent contractor relationship with ECD or terminate or

 

Initial Here: ___

5



ENERGY CONVERSION DEVICES, INC.

 

 

reduce any contractual relationship with ECD; or (ii) induce or influence any
customer, supplier or other person that has a business relationship with ECD or
any subsidiary, division, affiliate or joint venture of ECD to discontinue or
reduce the extent of such relationship.

11.

NON-COMPETITION:

KUMAR agrees that for a period of Six (6) Months following employment
termination, KUMAR will not, directly or indirectly, on behalf of himself or any
other person or entity, without the prior written approval of ECD, own, manage,
operate, join, control, be employed by, assist, consult or participate in the
ownership, management, operation or control of, or be connected in any manner,
including but not limited to holding the positions of shareholder, director,
officer, consultant, independent contractor, employee, partner or investor, with
any Competing Enterprise. “Competing Enterprise” means and shall be limited to
those entities identified in Exhibit B.

Nothing herein shall preclude KUMAR from being a member of a private equity
company, investment bank, advisory firm, hedge fund or a venture capital firm
that invests in or provides advisory services to the Competing Enterprises as
part of its investment portfolio, providing that KUMAR does not actively
participate in the day-to-day management or operation of the Competing
Enterprise.

KUMAR agrees to provide any prospective employer with a copy of the
non-competition paragraph of this Revised Agreement.

 

12.

LIQUIDATED DAMAGES AND INJUNCTIVE RELIEF:

KUMAR agrees that the covenants in Paragraphs 9, 10 and 11 are reasonable and
should he violate the terms of Paragraphs 9, 10 or 11, ECD shall have the right
to seek and he gives his consent to the issuance of an injunction to prohibit
him from further violation of these covenants including an order requiring him
to immediately cease all employment or other activities in violation of these
Paragraphs. While the Parties have stipulated to liquidated damages, the payment
of such liquidated damages does not relieve the right of ECD to obtain an
injunction prohibiting further violation.

In addition to all equitable remedies available to ECD as specified above, KUMAR
agrees that as a result of a violation of Paragraphs 9, 10 or 11, that he shall
be liable for liquidated damages in the form of surrender to ECD of the
financial value of the options and restricted shares that are the subject of
accelerated vesting under Paragraph 2F. The parties agree that the amount of
actual damages suffered by ECD as a result of a violation of Paragraphs 9, 10 or
11 would be difficult to determine. The time periods specified in Paragraphs 9,

Initial Here: ___

6



ENERGY CONVERSION DEVICES, INC.

 

10 and 11, as applicable, shall be extended for the period of any violation of
the restriction.

If KUMAR is obligated under Paragraph 9, 10, or 11 to surrender the financial
value of the options and restricted shares that are subject to accelerated
vesting under Paragraph 2F, then KUMAR shall (1) forfeit any right to receive or
exercise the unvested options and restricted shares that are the subject of
accelerated vesting under Paragraph 2F, (2) forfeit any options that have vested
under Paragraph 2F but have not then been exercised, (3) with respect to any
options that have vested under Paragraph 2F and have then been exercised, pay
ECD the fair market value of the shares on the date the options were exercised,
less the option price, and (4) with respect to any restricted shares that have
vested under Paragraph 2F, pay ECD the fair market value of the shares as of the
date on which the restrictions lapsed. For purposes of this paragraph, “fair
market value” will be defined as the per share closing price of ECD’s common
stock on the date of exercise for options and the date on which the restrictions
lapse for restricted stock.

12.

ACKNOWLEDGMENT OF ADDITIONAL CONSIDERATION:

KUMAR acknowledges that the consideration KUMAR is receiving pursuant to this
Revised Agreement is greater than the benefits he would be entitled under the
June 5, 2006 Severance Agreement and KUMAR is not entitled to additional
severance pay beyond the terms of this Revised Agreement.

13.

TIME PERIOD FOR REVIEW OF AGREEMENT:

KUMAR will have an opportunity of Twenty-One (21) calendar days to review this
Revised Agreement and is advised to consult with an attorney of his choosing at
hisown expense. If this Revised Agreement is not signed by the end of the
Twenty-One (21) calendar day review period, the offer will expire. No payments
will be made under the terms of this Revised Agreement until the Agreement is
signed and the seven (7) day revocation period has expired. The Parties have
agreed that any changes to this Agreement, whether material or not, will not
restart the 21-day review period.

14.

INDIVIDUAL AGREEMENT:

KUMAR acknowledges that the consideration heis receiving pursuant to this
Revised Agreement is not part of a plan or program and has been individually
negotiated between the Parties and that he is not entitled to additional
severance pay or benefits beyond the terms of this Revised Agreement, including
the Energy Conversion Devices, Inc. Executive Severance Plan.

Initial Here: ___

7



ENERGY CONVERSION DEVICES, INC.

 

 



15.

RIGHT TO REVOKE:

This offer of severance may be revoked by ECD at any time prior to the official
termination date if ECD makes the decision to retain KUMAR in KUMAR’s current or
new position or to transfer KUMAR to another ECD division, subsidiary, affiliate
or joint venture.



16.

UNDERSTANDING OF AGREEMENT:

KUMAR acknowledges that he has read this entire Revised Agreement, that KUMAR
has had the opportunity to consult with counsel at KUMAR’s own expense, and that
KUMAR understands all of its terms and knowingly and freely enters into this
Revised Agreement. KUMAR further acknowledges that KUMAR has been afforded
Twenty-One (21) calendar days to consider this Revised Agreement, has been
advised to seek review of this Agreement by an attorney at hisown expense, and
that KUMAR has seven (7) calendar days after its execution to revoke the Revised
Agreement.

17.

ENTIRE AGREEMENT:

This Revised Separation Agreement and Complete Release of Liability, together
with any previously signed confidentiality and patent agreements, constitutes
the complete and entire Agreements between the Parties relating to the
termination of the employment relationship and supersedes any and all previous
agreements, representations or understandings regarding termination of benefits.
These Agreements may not be changed, modified or terminated unless such changes
are made in writing and signed by both Parties. Any previously signed
confidentiality or patent agreement shall remain in effect following termination
of the employment relationship and execution of this Revised Agreement. This
Revised Agreement has been separately negotiated and is intended to terminate,
void and/or supersede the Severance Agreement dated June 5, 2006, between the
Parties, which is hereby terminated.

18.

SEVERABILITY:

Should any portion of this Revised Agreement be ruled invalid, it shall not
affect the remaining provisions of this Revised Agreement, which shall remain in
full force and effect.

19.

GOVERNING LAW:

The Parties agree that any disputes regarding this Revised Separation Agreement
shall be governed by the laws of the State of Michigan, without regard to any
conflicts or choice of law rule or principle that might otherwise refer 

Initial Here: ___

8



ENERGY CONVERSION DEVICES, INC.

 

construction or interpretation of this provision to the substantive law of
another jurisdiction.

20.

ARBITRATION OF DISPUTES:

The Parties agree that any dispute over the terms of this Revised Agreement or
its enforcement shall be resolved exclusively by final and binding arbitration
pursuant to the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association. The award of the arbitrator may be enforced in
the federal or circuit courts for Oakland County, Michigan. ECD and KUMAR retain
the right to seek equitable relief pending the outcome of the arbitration
proceedings with jurisdiction and venue agreed to by the Parties in federal or
circuit courts for Oakland County, Michigan.

21.

CODE SECTION 409A.

This Agreement shall be interpreted to ensure that the payments made hereunder
are exempt from, or comply with, Code Section 409A; provided, however, that
nothing in this Agreement shall be interpreted or construed to transfer any
liability for any tax (including a tax or penalty due as a result of a failure
to comply with 409A) from KUMAR to ECD or to any other individual or entity. If
KUMAR is a “specified employee” under Code Section 409A upon termination of
employment, and any payments are required to be delayed under Code Section
409A(a)(2)(B)(i), such delayed payments will be aggregated and paid in a cash
lump sum on the first day of the seventh month following KUMAR’S termination of
employment.

 

IN WITNESS WHEREOF, we have set our hands the day and year first written below.

 

Dated: August 28, 2008

/s/ Sanjeev Kumar

 

SANJEEV KUMAR

 

 

ENERGY CONVERSION DEVICES, INC.

 

By: /s/ Art Rogers

Dated: August 28, 2008

Its: V.P.–Human Resources & Administration

 

 

Initial Here: ___

9



 

 

ENERGY CONVERSION DEVICES, INC.

 

 

Reaffirmation of Revised Separation Agreement

On August 28, 2008 I signed this Revised Separation Agreement. I am re-signing
this Revised Agreement today, including the release of all claims from the date
of my original signature through August 31, 2008.

Dated: September 2, 2008

 

/s/ Sanjeev Kumar

 

SANJEEV KUMAR

 

Initial Here: ___

10



ENERGY CONVERSION DEVICES, INC.

 

 

EXHIBIT "A"

SCOPE OF RELEASE

This Release of all claims by the employee, as part of this Revised Separation
Agreement, is intended and understood by all parties to release all claims by
employee, without limitation, relating to the employment relationship. The list
set forth below is a representative sample of the types of employment-related
claims being released by the employee and is not intended to be a complete list.

Federal Law: Title VII of the Civil Rights Act of 1964 (race, color, religion,
national origin or sex); the 1991 Civil Rights Act; the Age Discrimination in
Employment Act of 1967 (age); the Older Workers Benefit Protection Act ("OWBPA")
(age); the Vocational Rehabilitation Act of 1973 (handicap); The Americans with
Disabilities Act of 1990 (Handicap); 42 U.S.C. Section 1981, 1986 and 1988
(race); the Sarbanes-Oxley Act of 2002; the Employee Retirement Income Security
Act (ERISA) (Pension and employee benefits); the Equal Pay Act of 1963
(prohibits pay differentials based on sex); the Immigration Reform and Control
Act of 1986; Executive Order 11246 (race, color, religion, sex or national
origin); Executive Order 11141 (age); Vietnam Era Veterans Readjustment
Assistance Act of 1974 (Vietnam era veterans and disabled veterans); the Federal
Railroad Safety Act (45 U.S.C. Section 421 et. seq.); Section 301 of the Labor
Management Relations Act, 29 U.S.C. Section 185 et. seq. (suits for breach of
the Collective Bargaining Agreement); the Fair Labor Standards Act (minimum wage
and overtime pay); the Labor Management Relations Act (rights protected by the
National Labor Relations Board); the Occupational Safety and Health Act (safety
matters); the Worker Adjustment and Retraining Notification Act (“WARN”)
(notification requirements for employers who are curtailing or closing an
operation), the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA)
(which provides health insurance continuation coverage for eligible employees),
the Family and Medical Leave Act of 1993 (“FMLA”), and Federal Common Law.

Michigan Law: The Elliot-Larsen Civil Rights Act (race, color, religion,
national origin, age, sex, marital status, height and weight) and any and all
derivative claims; the Michigan Persons With Disabilities Act (handicap); the
Michigan Wage Payment Act (MCLA 408.471) (wages and benefits); AIDS Testing and
Confidentiality Act; Equal Pay; the Polygraph Protection Act of 1981
(restrictions on the use of polygraphs); Whistleblower Protection; Jury Service;
Subpoenaed Victim; Job Reference Immunity; all as amended, and the common law of
the State of Michigan; tort; breach of express or implied employment contract;
wrongful discharge; workers' compensation retaliation; tortious interference
with contractual relations and loss of consortium, constructive discharge or any
other law applicable to the employment relationship.

NOTICE: Should you have any questions regarding the scope of this Release, it is
strongly recommended that you seek the advice of an attorney of your choosing,
and at your own expense, before signing this Revised Agreement.

 

Initial Here: ___

11



ENERGY CONVERSION DEVICES, INC.

 

 

ACKNOWLEDGEMENT OF RECEIPT OF SEPARATION AGREEMENT ONLY

[EMPLOYEE COPY]

 

I acknowledge that I received today a copy of the Separation Agreement and
Complete Release of Liability. I have been advised of the following:

 

1)

That I have Twenty-One (21) calendar days to consider this Agreement.

 

2)

That I have the opportunity to discuss with ECD any questions or concerns I may
have over the terms or language of the Agreement.

 

3)

That I have been advised to see an attorney of my choosing, at my own expense,
to review the Agreement.

 

4)

That I should not sign the Agreement unless I fully understand its terms and
enter into the Agreement of my own free will.

 

5)

That I have seven (7) calendar days after signing the Agreement to revoke the
Agreement.

 

6)

That no other promises have been made to me beyond the terms of this Separation
Agreement and Complete Release of Liability.

 

Dated: August 28, 2008

 

 

/s/ Sanjeev Kumar

 

SANJEEV KUMAR

Initial Here: ___

 

12



ENERGY CONVERSION DEVICES, INC.

 

 

ACKNOWLEDGEMENT OF RECEIPT OF SEPARATION AGREEMENT ONLY

[EMPLOYER COPY]

I acknowledge that I received today a copy of the Separation Agreement and
Complete Release of Liability. I have been advised of the following:

 

1)

That I have Twenty-One (21) calendar days to consider this Agreement.

 

2)

That I have the opportunity to discuss with ECD any questions or concerns I may
have over the terms or language of the Agreement.

 

3)

That I have been advised to see an attorney of my choosing, at my own expense,
to review the Agreement.

 

4)

That I should not sign the Agreement unless I fully understand its terms and
enter into the Agreement of my own free will.

 

5)

That I have seven (7) calendar days after signing the Agreement to revoke the
Agreement.

 

6)

That no other promises have been made to me beyond the terms of this Separation
Agreement and Complete Release of Liability.

 

Dated: August 28, 2008

 

/s/ Sanjeev Kumar

 

SANJEEV KUMAR

Initial Here: ___

13



ENERGY CONVERSION DEVICES, INC.

 

 

WAIVER OF 21-DAY REVIEW PERIOD-OPTIONAL

I acknowledge that I was provided with a copy of the Separation Agreement and
Complete Release of Liability on July 18, 2008. I have had an opportunity to
review the Agreement, have been afforded the opportunity to have it reviewed by
an attorney of my choosing, at my own expense, and have made the decision to
execute the Agreement prior to the expiration of the Twenty-One (21) Calendar
Day review period. Therefore, I have executed the Separation Agreement and
Complete Release of Liability today, and I understand that I have seven (7)
calendar days from today to revoke the Agreement. All payments under the terms
of the Separation Agreement will begin no earlier than the first payroll
following August 31, 2008 or the eighth (8th) day after execution of this
Agreement, whichever is later.

Dated: _______, 2008

 

/s/ Sanjeev Kumar

 

SANJEEV KUMAR

Initial Here: ___

14



ENERGY CONVERSION DEVICES, INC.

 

 

Exhibit B

 

 

•

*

 

•

*

 

•

*

 

•

*

 

•

*

 

•

*

 

•

*

 

•

*

 

•

*

 

•

*

 

•

*

 

 

 

Initial Here: ___

 

15

 

 

